Per Curiam.
The books of account were properly admitted evidence under the rule laid down in The National Ulster Co. Bank v. Madden, 114 N. Y., 280, 284; 23 N. Y. State Rep., 220„ and cases there cited. We have examined the other exceptions taken during the trial and find no error. Ho exceptions were filed to the referee’s report under §§ 993 and 994 of the Code, and we are therefore only called upon to review the exceptions taken at the trial. Dainese v. Allen, 36 Superior Court, 98.
Judgment affirmed, with costs.
Clement, Ch. J., Van Wyck and Osborne, JJ., concur.